Case 1:18-sw-00179-DAR Document 3 Filed 07/03/19 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

In the Matter of the Search of ) Case: 1:18 P
. ; —sw-00179
(Briefly describe the property to be searched ) a
or identify the person by name and address) ) ne Wome Judge Robinson, Deborah A.
Fourteen U.S. Postal Parcel located at the ) Description: Search and Seizure Warrant
Washington General Mail Facility, Washington, DC )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of - Columbia
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

YOU ARE COMMANDED to execute this watrant on or before _ lL 1, 5 2016 exceed 14 days)

C1 in the daytime 6:00 a.m. to 10:00 p.m. t any time in the day or night befause goo Tctsc has been established.

Unless delayed notice is authorized below, you must give a copy of the warrarit and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to _DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE .
(United States Magistrate Judge)

CO) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) © until, the facts justifying, the later specific date of }

JUL 11 2016

Date and time issued: — fF. [D: Bs ): AY WH A

City and state: WASHINGTON, D.C.

   

 

_ DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE _

Printed name and title

 
Case 1:18-sw-00179-DAR Document 3 Filed 07/03/19 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date nd time warrant executed: Copy of me and inventory left with:
fig -sw-!74_| The liy (21a LSPs

 

Inventory made in the presence of : =H iy o ? YY & Ance fo

Inventory of the property taken and name of any person(s) seized:

Ser. Atte

 

FILED

JUL 03 2gig
Clerk, U.S. pj
District
Bankrupt ptey Courte@

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.
Go A

Date: _ C fe os

Executing officer ’ s Be

_|Yaomes Ussery fas p astal

ye name and Jn

 
 
 
  

 

 

 

 
Case 1:18-sw-00179-DAR

Document 3 Filed 07/03/19 Page 3 of 4

 

Subject
Parcel

Express (E) or Priority (P)
and Tracking ID number

Property Seized

 

1.

(FC) 9500 1141 5432 8190
0560 13

Approximately 70 grams of THC related products to
include, one suspected THC laced candy sucker, one
plastic container of suspected THC hash and a green,
leafy plantlike substance, suspected to be marijuana
inside two heat sealed bags.

 

(FC) 9500 1141 5432 8190
0559 86

Approximately 70 grams of THC related products to
include, one suspected THC laced candy sucker, one
plastic container of suspected THC hash and a green,
leafy plantlike substance, suspected to be marijuana
inside two heat sealed bags.

 

(FC) 9500 1141 5432 8190
0560 06

Approximately 60 grams of THC related products to
include, one suspected THC laced candy sucker, one
plastic container of suspected THC hash and a green,
leafy plantlike substance, suspected to be marijuana
inside two heat sealed bags.

 

(FC) 9500 1141 5432 8190
0559 79

Approximately 70 grams of THC related products to
include, one suspected THC laced candy sucker, one
plastic container of suspected THC hash and a green,
leafy plantlike substance, suspected to be marijuana
inside two heat sealed bags.

 

(FC) 9500 1141 5432 8190
0560 37

Approximately 65 grams of THC related products to
include, one suspected THC laced candy sucker, one
plastic container of suspected THC hash and a green,
leafy plantlike substance, suspected to be marijuana
inside two heat sealed bags.

 

(P) 9505 5141 5432 8190 0559
96

No CDS or CDS proceeds, parcel returned to mail
stream.

 

(E) EM 036 606 123 US

Approximately 30 grams of green, leafy, plantlike
substance, suspected to be marijuana inside two heat
sealed bags.

 

(P) 9505 5143 4881 8164 1210
64

No CDS or CDS proceeds, parcel returned to mail
stream.

 

 

 

(E) EL 858 152 094 US

 

Approximately 435 grams of green, leafy, plantlike
substance, suspected to be marijuana inside one heat
sealed bag.

 

 
Case 1:18-sw-00179-DAR

Document 3 Filed 07/03/19 Page 4 of 4

 

 

 

 

 

 

10. (E) EL 899 993 828 US Approximately 990 grams of THC related products to
include 28 glass jars of suspected THC wax.

11. (E) EE 217 271 008 US Approximately 245 grams of green, leafy, plantlike
substance, suspected to be marijuana inside two
zipock bags..

12. (P) 9505 8125 8977 8170 1078 | No CDS or CDS proceeds, parcel returned to mail

46 stream.

13. (E) EE 106 512 990 US Approximately 1225 grams of green, leafy, plantlike
substance, suspected to be marijuana inside two heat
sealed bags.

14 (E) EL 709 347 278 US Approximately 2415 grams of green, leafy, plantlike

 

 

substance, suspected to be marijuana inside five heat
sealed bags.

 

 
